Citation Nr: 1600804	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  06-07 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than March 28, 2012, for the grant of service connection for erectile dysfunction. 

2.  Whether new and material evidence has been received to reopen a service connection claim for subcutaneous fibroma.  

3.  Whether new and material evidence has been received to reopen a service connection claim for prostatism.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for a left foot disability

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for restless leg syndrome.

10.  Entitlement to service connection for right carpal tunnel syndrome, to include as due to exposure to Agent Orange, or service connected diabetes mellitus.

11.  Entitlement to service connection for left carpal tunnel syndrome, to include as due to exposure to Agent Orange, or service connected diabetes mellitus.

12.  Entitlement to service connection for a neck (cervical spine) disability.

13.  Entitlement to service connection for a back (lumbar spine) disability.

14.  Entitlement to service connection for a throat disability.

15.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

16.  Entitlement to service connection for a urinary frequency disorder, to include benign prostatic enlargement with urinary tract symptoms.

17.  Entitlement to service connection for myopathy.

18.  Entitlement to service connection for an eye condition, to include retinopathy.

19.  Entitlement to a compensable disability evaluation for malaria.

20.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder not otherwise specified (NOS) with posttraumatic stress disorder (PTSD).

21.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  Among his honors and awards, including combat service in the Republic of Vietnam, and his decorations include the Air Medal, Bronze Star Medal, and the Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) from August 2005, June 2008, and June 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California; Montgomery, Alabama; and San Juan, Puerto Rico, respectively.  The Montgomery RO currently has jurisdiction in this case.  In January 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge via videoconference.  

In the August 2005 rating decision, the RO determined that new and material evidence had not been received to reopen previously denied service connection claims for subcutaneous fibromas, prostatism, and prostate cancer, as secondary to herbicide exposure.  The Veteran expressed disagreement with that decision and the RO issued a statement of the case in March 2006.  A substantive appeal was received later in March 2006.  Review of the record shows that the RO apparently reopened these claims in a June 2008 Supplemental Statement of the Case;  however, regardless of what the RO has done, in cases such as this, the Board does not have jurisdiction to consider a claim which was previously adjudicated and denied unless new and material evidence is presented.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In the June 2008 rating decision, the RO granted service connection for type 2 diabetes mellitus; continued a noncompensable evaluation for malaria; and denied service connection for swelling in the ankles,  hypertension, bilateral carpal tunnel syndrome, restless leg syndrome, spurs on both feet, peripheral neuropathy of the right and left lower extremities, and right and left knee disabilities.  Thereafter in June 2008, the Veteran expressed disagreement with the evaluation assigned for malaria, as well as the denials of service connection for right and left knee disabilities, swelling in ankles, spurs on feet, hypertension, restless leg syndrome, bilateral carpal tunnel syndrome, peripheral neuropathy of right and left lower extremities.  The RO issued a statement of the case in December 2009 and the Veteran's substantive appeal was received in the same month.  

In the June 2009 rating decision, the RO denied service connection for a neck disability, throat disability, GERD, arthritis of the back, PTSD, bilateral knee replacement, erectile dysfunction, benign prostate enlargement, myopathy, anxiety disorder, retinopathy, and dry eye syndrome.   Also, the RO determined that new and material evidence had not been received to reopen a service connection claim for subcutaneous fibroma.  In a June 2009 statement, the Veteran expressed disagreement with the June 2009 denials of service connection for all disabilities, except for dry eye syndrome.  After the RO issued a statement of the case in July 2010, the Veteran's substantive appeal was received in the same month.

All three substantive appeals noted above were merged into the instant appeal.

These matters were previously before the Board in April 2011, at which time they were remanded for additional development.  As explained in further detail below, the Board finds that the claim for an increased initial rating for anxiety disorder NOS with PTSD must be remanded again, as the Agency of Original Jurisdiction (AOJ) has not complied with the April 2011 remand directive regarding this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

Following the April 2011 remand, the RO granted service connection for prostate cancer in an August 2011 rating decision.  Thus, the Board finds that there is no present case or controversy for the Board to adjudicate with regard to this issue, and the Board will not address the issue of service connection at the present time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Board notes, however, that the Veteran has submitted an October 2014 statement with regard to the November 2014 reduction of his rating for prostate cancer.  This issue is referred to the AOJ for appropriate action.

In addition, the Board has recharacterized the Veteran's claim for service connection for retinopathy as a claim for service connection for an eye condition, to include retinopathy, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Similarly, the claim for service connection for benign prostatic enlargement with urinary tract symptoms has been recharacterized as a claim for service connection for urinary frequency disorder, to include benign prostatic enlargement with urinary tract symptoms, in light of the evidence of record.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: (1) an increased rating for anxiety disorder NOS with PTSD; and (2) service connection for restless leg syndrome.


FINDINGS OF FACT

1.  The record shows that the Veteran first communicated in writing his desire to file a claim for compensation for erectile dysfunction, to include as secondary to service-connected disabilities, on November 3, 2008.

2.  In an unappealed January 2004 rating decision, the RO denied service connection for subcutaneous fibromas and prostatism. 

3.  Evidence added to the record since the January 2004 rating decision does not relate to an unestablished fact that is necessary to establish service connection for subcutaneous fibromas or prostatism.

4.  There is no competent evidence of record that shows that the Veteran has right ankle Achilles tendonitis that had its onset during his active service, or is otherwise related to his active service.

5.  There is no competent evidence of record that shows that the Veteran has left ankle Achilles tendonitis that had its onset during his active service, or is otherwise related to his active service.

6.  There is no competent lay or medical evidence of record showing that the Veteran currently suffers from a right foot disability.

7.  There is no competent lay or medical evidence of record showing that the Veteran currently suffers from a right foot disability.

8.  There is no competent evidence of record that shows that the Veteran has hypertension that had its onset during his active service, had its onset during an applicable presumptive period following his active service, or is otherwise related to his active service.

9.  There is no competent evidence of record that shows that the Veteran has right carpal tunnel syndrome that had its onset during his active service, had its onset during an applicable presumptive period following his active service, or is otherwise related to his active service.

10.  There is no competent evidence of record that shows that the Veteran has left carpal tunnel syndrome that had its onset during his active service, had its onset during an applicable presumptive period following his active service, or is otherwise related to his active service.

11.  The Veteran's degenerative arthritis of the cervical spine had onset in service.

12.  The Veteran's degenerative arthritis of the lumbar spine had onset in service.

13.  There is no competent lay or medical evidence of record showing that the Veteran currently suffers from a throat condition.

14.  The Veteran's GERD had onset in service.

15.  The Veteran's current urinary disorder developed secondary to his service-connected type II diabetes mellitus and prostate cancer.

16.  There is no competent lay or medical evidence of record showing that the Veteran currently suffers from myopathy or another muscle tissue condition.

17.  The Veteran's dry eye syndrome had onset in service.

18.  The Veteran's service-connected malaria is not shown to be currently active or productive of residual liver impairment, spleen impairment, or other significant and non-transient residuals.

19.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 3, 2008, for the grant of service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2015).

2.  The January 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence has not been submitted, and thus, the criteria for reopening claims of entitlement to service connection for subcutaneous fibromas and prostatism have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for right ankle Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for left ankle Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

9.  The criteria for service connection for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

10.  The criteria for service connection for left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

11.  Degenerative arthritis of the cervical spine was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

12.  Degenerative arthritis of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

13.  The criteria for service connection for a throat condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

14.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

15.  The criteria for service connection for a urinary disorder secondary to type II diabetes mellitus and prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

16.  The criteria for service connection for myopathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

17.  The criteria for service connection for dry eye syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

18.  The criteria for a compensable rating for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.20, 4.31, 4.88b, Diagnostic Code 6304 (2015).

19.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Review of the record shows that VA provided the adequate notice in letters dated April 2005, November 2007, September 2008, February 2009, and February 2012.  Pursuant to VA's duty to assist, VA has associated with the Veteran's claims file records of his relevant non-VA treatment and records from the Social Security Administration (SSA), and provided multiple examinations to assess the claimed conditions.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the Board hearing, the VLJ stated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim for an Earlier Effective Date for the Grant of Service Connection for Erectile Dysfunction

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Additionally, 38 U.S.C. § 5101(a) provides that "A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court of Appeals for Veterans Claims (Court) remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2015).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

At present, the Veteran currently has a noncompensable rating for erectile dysfunction associated with prostate cancer from March 28, 2012.  The RO explained that this date was assigned because, in March 2012, a VA examiner opined that the Veteran's service-connected prostate cancer and diabetes mellitus contribute to the Veteran's erectile dysfunction symptoms.  The Board notes, however, that a February 28, 2008, VA examination report documents a finding that the Veteran has erectile dysfunction due to service-connected diabetes mellitus.

Notwithstanding this finding, the Board notes that the relevant law dictates that the effective date of awards of claims granted on a secondary basis can be no earlier than the date of the claim for compensation on a secondary basis.  See Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom. Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).  Thus, because the record shows that the Veteran's claims for service connection for erectile dysfunction (claimed as impotence) was received by VA on November 3, 2008, and does not show that the Veteran communicated in writing his desire to file claims for service connection for this disability prior to that date, an effective date of November 3, 2008, should be granted.

III.  Claims to Reopen Claims for Service Connection for Subcutaneous Fibromas and Prostatism

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence is evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  With respect to the issue of materiality, newly presented evidence need not relate to all the reasons the claim was last denied, but rather, must relate to an unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-20 (2010); see also Evans v. Brown, 9 Vet. App. 273 (1996) (explaining that newly presented evidence need not be probative of all the elements required to award the claim).

Here, the RO denied the Veteran's claims of entitlement to service connection for subcutaneous fibromas and prostatism in a January 2004 rating decision.  The claim for service connection for subcutaneous fibromas was denied in January 2004 on the grounds that the Veteran's STRs, to include his separation examination, were negative for dermatological complaints, and the competent evidence of record did not support the conclusion that the claimed condition is associated with herbicide exposure.  In addition, the claim for service connection for prostatism was denied in January 2004 on the ground that the competent evidence of record did not support the conclusion that the claimed condition is associated with herbicide exposure.

The Veteran did not express disagreement with the January 2004 decision nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the January 2004 determination.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2004 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In April 2005, the Veteran submitted a claim to reopen his claims for service connection for subcutaneous fibromas and prostatism, which the RO denied in an August 2005 rating decision on the ground that there was no new and material evidence associated with the claims folder that warranted reopening.  A similar decision was issued in June 2009 with regard to the claim for service connection for subcutaneous fibromas.

The pertinent evidence of record in January 2004 includes the Veteran's STRs; a July 2003 VA examination report that documents a finding of small and barely palpable subcutaneous nodules that are probably fibromas that are either idiopathic or from insect bites, and a diagnosis was small subcutaneous fibromas of no significance; and a July 2003 VA examination report that documents a slightly enlarged and irregular prostate without residual genitourinary disease, and a diagnosis of "symptoms of prostatism."

The post-January 2004 evidence of record includes multiple treatment records that document findings of benign prostatic enlargement, prostate cancer, and multiple other conditions, but do not constitute new and material evidence regarding the claims for service connection for subcutaneous fibromas and prostatism.  Thus, the claims to reopen cannot be granted.

IV.  Claims for Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service and there is evidence that the claimant's symptoms have continued after discharge.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).  Where presumptive service connection is not warranted because the claimed disability is not listed under 38 C.F.R. § 3.309(e), the Board must consider whether there is competent evidence that shows that the claimed condition was actually caused by the Veteran's active service, including herbicide exposure.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (1994).

Where a Veteran has asserted service connection for injuries incurred in combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  In the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the disability and the combat injury.  Id. at n.9 (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a) (2015).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Here, the report of the Veteran's November 1970 separation examination indicates that all of his body systems were normal upon separation, and the Veteran reported that he was in good health at that time.  The STRs are negative for any complaint, report, or diagnosis of the conditions for which service connection is claimed.

VA treatment records dated January 1971 indicate that the Veteran did not have any neck, throat, respiratory, cardiac, eye, musculoskeletal, or neurological disabilities.

A.  Bilateral Ankle Disability

In March 2012, a VA examiner noted that the Veteran was diagnosed with bilateral Achilles tendonitis in 2011 and documented the Veteran's report that he has had bilateral ankle pain for the previous ten to twelve years, which he attributes to herbicide exposure.  The examiner opined that it is less likely than not that the Veteran's Achilles tendonitis is due to service because the Veteran did not sustain a bilateral ankle injury during service and Agent Orange exposure does not cause Achilles tendonitis.

In light of the foregoing, the Board finds that service connection for Achilles tendonitis of the bilateral ankles must be denied because the competent evidence of record shows that this condition had recent onset, tendonitis is not a disability for which presumptive service connection may be granted under 38 C.F.R. § 3.309(e) with regard to herbicide exposure, and there is no competent evidence of record that shows that tendonitis was otherwise caused by herbicide exposure.

Although the Veteran has asserted that there is a causal relationship between his service and his tendonitis, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of this condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316 (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether tendonitis that manifested many years after service, such as in this case, is due to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.  The Board finds that the totality of the evidence fails to demonstrate that there is a nexus between his service and his Achilles tendonitis of the bilateral ankles.  The preponderance of evidence is therefore against a finding of service connection for this condition and the appeal must be denied as to this issue.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Foot Disability

An August 2007 VA podiatry clinic note documents a painful corn on his left little toe, and slight varus rotation and high instep.  The Veteran was diagnosed with a kissing lesion of the fifth toe and "probably 2/2 small bone spur of the distal phalanx."  The reviewing clinician noted that the Veteran did not have any other significant deformities.

During his February 2008 diabetes mellitus examination, the examiner reported that a hyperkeratotic lesion on the medial aspect of the distal fifth toe of the left foot is related to diabetes.

In June 2015, an examiner endorsed that the Veteran does not have a current diagnosis associated with the claimed condition and documented the Veteran's report that his foot condition pertains to diabetic neuropathy, which is a condition for which he is already service connected.  The Veteran denied having additional symptoms.

As there is no current bilateral foot disability other than his service-connected peripheral neuropathy of the bilateral lower extremities, service connection for a throat disability must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").

C.  Hypertension

VA treatment records document regular reports of essential hypertension, which is hypertension that occurs without a discoverable organic cause.  See Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).

During his February 2008 diabetes mellitus examination, the examiner indicated that the Veteran did not experience cardiac symptoms related to diabetes.  The examiner concluded that the Veteran's essential hypertension is not a complication of diabetes because it predates his diabetes.  Further, it is neither worsened nor increased by diabetes.

A March 2012 examination report indicates that the Veteran was diagnosed with hypertension in the 1980s.  The examiner opined that it is less likely than not that the Veteran's hypertension is due to service because Agent Orange exposure does not cause hypertension and this condition was diagnosed "well after his military service ended."  In June 2015, an examiner also opined that it is less likely than not that the Veteran's hypertension is due to or the result of his service-connected diabetes because hypertension was diagnosed many years prior to the onset of his diabetes mellitus.  Further, the Veteran's hypertension is controlled, which indicates that diabetes is not worsening his condition or aggravating it.

After careful review of the evidence, the Board finds that direct service connection is not warranted because the evidence fails to show that the Veteran's hypertension had its onset during service, and the Veteran has not asserted otherwise.  Notwithstanding statements offered by the Veteran in which he attributes his hypertension to his service, to include service-connected disability and his exposure to herbicides, the Board finds that he is not competent to provide an opinion as to the etiology of his hypertension.  Jandreau, 492 F.3d at 1376-77.  Thus, the Board finds that there is no competent evidence of record that establishes that his hypertension is etiologically related to his active service.

The Board also finds that although the chronic disease presumption applies to the present claim, the evidence does not show disabling hypertension within one year of his separation from active service or that he experienced symptoms of such a condition that continued from service until the present, as required.

Further, hypertension is not a disability for which presumptive service connection may be granted under 38 C.F.R. § 3.309(e) with regard to herbicide exposure, and there is no competent evidence of record that shows that hypertension was otherwise caused by herbicide exposure.

For the reasons explained above, the Board concludes that the evidence is against finding that the Veteran's hypertension had its onset during his active service, had its onset during an applicable presumptive period, or is otherwise related to his active service.  The preponderance of evidence is therefore against a finding of service connection and the appeal must be denied as to this issue.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


D.  Carpal Tunnel Syndrome (CTS)

June 2007 treatment records indicate that the Veteran's left arm numbness is likely from work and how he was resting his elbow.  At that time, the Veteran reported that this numbness had onset a few days prior and related the problem to its position.

In July 2007, a VA clinician noted a diagnosis of right side CTS that was confirmed via electromyography (EMG)/nerve conduction velocity (NCV) testing and indicated that this testing was normal apart from right CTS.

VA treatment records dated September 2007 note a diagnosis of right side CTS that was confirmed via EMG/NCV.

During his February 2008 diabetes mellitus examination, the Veteran reported that he experienced numbness of the first, second, and third fingers, bilaterally, for ten years.  The examiner indicated that these symptoms are symptoms of peripheral neuropathy related to diabetes.  The examiner reported that EMG and nerve conduction studies conducted in October 2005 and June 2007 are indicative of left CTS and right CTS, respectively.  However, the examiner also concluded that the Veteran's CTS of the bilateral hands is not a complication of diabetes because CTS is not related to diabetes.  Further, CTS is neither worsened nor increased by diabetes.

In March 2010, a VA examiner opined that the Veteran's CTS is due to repetitive motion and not due to diabetes, and CTS is neither worsened nor increased by diabetes.

In March 2012, an examiner opined that it is less likely than not that the Veteran's CTS is due to service because this condition was diagnosed in 2009, it is not related to active duty, and it was not caused by Agent Orange exposure.

In June 2015, an examiner noted that the claimed condition was not noted during service, it had onset well after the Veteran's separation from service, and it is not due to diabetes.

In light of the foregoing, the Board finds that service connection for CTS must be denied because the competent evidence of record shows that CTS was neither caused nor aggravated by service, to include a service-connected disability; the evidence does not show CTS within one year of his separation from active service or that he experienced symptoms of such a condition that continued from service until the present; CTS is not a disability for which presumptive service connection may be granted under 38 C.F.R. § 3.309(e) with regard to herbicide exposure; and there is no competent evidence of record that shows that CTS was otherwise caused by herbicide exposure.

Although the Veteran has asserted that there is a causal relationship between his service and his CTS, the Board finds that he is not competent to provide evidence pertaining to this complex medical issue.  Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316.  Thus, the Board finds that the totality of the evidence fails to demonstrate that there is a nexus between his service or a service-connected disability and his CTS.

The preponderance of evidence is therefore against a finding of service connection for carpal tunnel syndrome and the appeal must be denied as to this issue.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

E.  Neck/Cervical Spine and Back/Lumbar Spine

The Veteran asserts that he injured his neck and back during service and that his current cervical and lumbar spine disabilities may be attributed his period of combat service.

The Board finds that the Veteran is both competent and credible, and thus, accepts his statements concerning the in-service onset of his cervical and lumbar spine conditions as sufficient proof of service connection, as his statements are consistent with the circumstances of his service.  See Layno, 6 Vet. App. at 470 (a layperson is competent to report on the onset and continuity of his current symptoms); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).  The Board now turns to whether the evidence shows that there is a current disability and a causal relationship between his current cervical and lumbar spine disabilities and the Veteran's reported combat injuries.

An August 2010 examination report indicates that the Veteran underwent surgery to treat a staphylococcus infection of the cervical area in 2009.

A March 2012 VA examination report indicates that the Veteran was diagnosed with degenerative arthritis of the cervical spine in 2008, and the examiner documented the Veteran's report that his neck pain had onset in service and he has had neck pain over the previous fifteen-year period.  Similarly, the examiner reported that the Veteran was diagnosed with degenerative arthritis of the lumbar spine in 2010, and the examiner documented the Veteran's report that his back pain had onset in service and he has developed back problems over the previous thirty-year period.

The March 2012 examiner opined that it is less likely than not that the Veteran's cervical and lumbar spine conditions were caused by or are the result of service because there is no evidence of a significant injury during service, there were no reports of ongoing care related to the Veteran's neck or back until the mid-2000s, and his initial neck and back surgeries did not occur until 2009 and 2005, respectively.

The Board notes, however, that the Veteran is entitled to the benefit of the presumption that he incurred these injuries during combat service.  Thus, the examiner's opinion concerning the relationship between the Veteran's current cervical and lumbar spine disabilities and the injuries he sustained during service is inadequate because it is based on an incorrect factual premise-that the Veteran did not sustain an in-service injury.  Thus, the Board affords little probative value to this opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has little probative value)

Overall, the Board finds that the Veteran's competent and credible report of recurrent cervical and lumbar spine symptoms since service, together with the diagnosis of degenerative arthritis of the cervical and lumbar spine shows that these disabilities had their onset in service.  As such, service connection is warranted for degenerative arthritis of the cervical spine and degenerative arthritis of the lumbar spine.  See 38 U.S.C.A. § 3.303.

F.  Gastrointestinal Disability and Throat Disability

VA treatment records dated January 1971 document a report of gastrointestinal problems.  Specifically, he reported having occasional indigestion after eating spicy foods.

During his February 2008 diabetes mellitus examination, the examiner indicated that the Veteran did not experience gastrointestinal symptoms related to diabetes.

September 2008 non-VA treatment records document a finding of gastritis.

During a March 2009 VA examination, the Veteran reported that he has experienced nausea and vomiting since returning from Vietnam.  The examiner documented that the Veteran's symptoms have gotten progressively worse since onset and diagnosed the Veteran with GERD.  The examiner opined that it is less likely than not that the Veteran's symptoms were caused by diabetes, as his symptoms pre-date his diabetes diagnosis.

A March 2012 VA examination report documents a 2005 diagnosis of GERD and a 2009 diagnosis of hiatal hernia.  The examiner indicated that the Veteran's reported acid reflux causes him to clear his throat after eating and was also reported as a throat disability.  Further, the examiner noted that there is no specific diagnosis related to a throat disability.  The examiner opined that it is less likely than not that the Veteran's GERD is due to service because the Veteran developed symptoms in 2005, it is not related to active duty, and it was not related to Agent Orange exposure.

In June 2015, an examiner offered an opinion to those offered previously.  Further, the June 2015 examiner reported that GERD was diagnosed in 2000 and hiatal hernia was diagnosed in 2013, and indicated that the Veteran has never been diagnosed with a throat condition.

As there is no current throat disability, service connection for a throat disability must be denied.  Brammer, 3 Vet. App. at 225.

With regard to the claim for service connection for the Veteran's currently diagnosed GERD, the Board assigns little probative value to the VA opinions of record because the examiners found that the Veteran's GERD is not related to service because he developed symptoms in 2005, which is incorrect.  As noted previously, the Veteran reported having a gastrointestinal problem in January 1971, which was within one year of his discharge.  Thus, in light of the foregoing and the Veteran's competent and credible reports of continuing gastrointestinal discomfort, the Board finds that the Veteran's GERD had their onset in service.  As such, service connection is warranted for this condition.  See 38 U.S.C.A. § 3.303.

G.  Urinary Disorder

Non-VA treatment records dated November 2001 document a diagnosis of benign prostatic hyperplasia and indicate that malignancy was not identified at that time.

A July 2003 VA examination report documents a slightly enlarged and irregular prostate without residual genitourinary disease.  The Veteran reported urinary frequency with nocturia four times per night.  He denied hesitancy, diminution of stream, and dysuria.  He did not have incontinence at that time.  The examiner noted a diagnosis of "symptoms of prostatism, rule out carcinoma of the prostate."

VA treatment records dated September 2007 indicate that the Veteran had urinary symptoms due to his blood sugar and not his prostate condition.

The Veteran had a negative prostate biopsy in November 2007.  At that time, he denied frequency, urgency, nocturia, dysuria, hesitancy, and intermittency, and reported that he feels as if he empties his bladder completely.

During a March 2009 VA examination, the Veteran reported that he has had nocturia three to four times per night for the past ten years.  The examiner diagnosed the Veteran with benign prostatic enlargement with lower urinary tract symptoms and opined that it is less likely than not that the Veteran's bladder dysfunction is caused by or is the result of diabetes because benign prostatic enlargement is not a complication of the Veteran's diabetes, as it is well controlled and the Veteran's symptoms pre-date his diabetes diagnosis.

In March 2010, a VA examiner noted that the Veteran experiences urinary frequency and nocturia when his blood sugars are elevated.

Notably, in March 2012, an examiner reported that the Veteran's voiding dysfunction is due to prostate enlargement since 2009 and a 2011 prostatectomy, which was conducted following a diagnosis of prostate cancer.

In light of the September 2007 treatment record that indicates that the Veteran has urinary symptoms due to his blood sugar, a March 2010 report that the Veteran experiences urinary frequency when his blood sugars are elevated, and a March 2012 finding that the Veteran's voiding dysfunction is due to prostate enlargement and a prostatectomy, the Board resolves any doubt in the Veteran's favor and finds that the Veteran has a urinary disorder secondary to his service-connected type II diabetes mellitus and prostate cancer.  Thus, service connection for a urinary disorder is granted.

H.  Myopathy

A September 2007 VA treatment record indicates that the Veteran's rhabdomyolysis has been attributed to his work at a power plant.

In March 2009, a VA examiner noted that the Veteran has large muscle group myopathy, atrophy, and weakness that had onset in 2003, and concluded that there was no evidence of a diffuse myopathy because the Veteran's diffuse muscle weakness due to his 2005 bout with rhabdomyolysis has resolved.

A March 2010 VA examination report documents a finding of normal muscles and there was no muscle atrophy present upon examination.  Similarly, in August 2010, an examiner noted that the Veteran had normal muscle tone and atrophy was not detected, and a March 2012 examination report indicates that the Veteran has not been diagnosed with myopathy and his rhabdomyolysis has resolved.

In June 2015, an examiner reported that the Veteran either no longer has or denied having myopathy/myalgias; thus, an examination was not conducted at that time.

As the competent evidence fails to show that there has been no identifiable muscular tissue disability, to include myopathy, during the period on appeal, service connection must be denied.  See Brammer, 3 Vet. App. at 225.

I.  Eye Condition

An August 2007 VA optometry consult documents diagnoses of dry eye syndrome and refractive error with presbyopia, bilaterally.  The reviewing optometrist noted that there were no ophthalmic findings with regard to the Veteran's type 2 diabetes mellitus, but that there was possible unstable refraction due to diabetes treatment.

During his February 2008 diabetes mellitus examination, the examiner indicated that the Veteran did not experience visual symptoms related to diabetes.

In March 2009, a VA examiner noted diagnoses of dry eye syndrome, refractive error and presbyopia, and diabetes mellitus without retinopathy.

In March 2012, an examiner noted that review of the Veteran's records does not show that he has retinopathy.

An April 2015 VA examination report documents a 1969 diagnosis of dry eye syndrome; a 2007 diagnosis of pinguecula, cataracts, and choroidal nevus; and a 2014 diagnosis of anatomical narrow angle.

As the Veteran does not have retinopathy, service connection for retinopathy cannot be granted.  See Brammer, 3 Vet. App. at 225.  The Board finds, however, that in light of the April 2015 examiner's report that the Veteran has had dry eye syndrome since 1969, which indicates that this condition may have had onset during service, the Board resolves any doubt in the Veteran's favor and finds that service connection is warranted for dry eye syndrome.

The Board notes that service connection cannot be granted for refractive error or anatomical narrow angle as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015) (indicating that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes).

Additionally, the competent evidence fails to show that the other identified eye conditions (pinguecula, cataracts, and choroidal nevus) were noted during service, developed within one year of the Veteran's separation from service, have been productive of symptoms that have continued since service, or are related to a service-connected disabilities.  Thus, service connection cannot be granted for these conditions.

V.  Claim for an Increased Rating for Malaria

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In every instance where the rating schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The Veteran is currently rated under 38 C.F.R. § 4.88b, Diagnostic Code 6304, for malaria.  Under Diagnostic Code 6304, a 100 percent rating for malaria is assigned when there is an active disease process.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, malaria is to be rated on the basis of residuals such as liver or spleen damage under the appropriate system. 

A July 2003 VA examination report documents a finding of malaria that was treated in Vietnam and which is without residuals.  He was not jaundiced, and his liver, kidney, and spleen were not palpable.

In July 2007, a VA clinician indicated that the Veteran's last incidence of malaria occurred two years prior.

During his February 2008 VA diabetes examination, the Veteran reported that he attributes annual body aches and fevers that last for three to four weeks to malaria.  He reported that he has not sought medical attention for this problem.  A malarial smear test, which was reviewed by a pathologist, indicates that no malarial forms were present at that time.  The Veteran was diagnosed with "resolved" malaria.

In September 2008, a non-VA physician noted the Veteran's report that he experiences "sick spells" due to malaria every summer.

Although the Veteran has reported having body aches, fevers, "sick spells" that he attributes to malaria, the clinical evidence of record does not demonstrate any verified relapses.  Specifically, there is no evidence that the Veteran was ever hospitalized for a relapse of malaria, nor is there evidence that a relapse was confirmed by the presence of malarial parasites in blood smears.  Additionally, there is no clinical evidence demonstrating either liver or spleen damage secondary to malaria, such that residuals of malaria could be rated under the appropriate system.

To the extent that the Veteran believes that he has experienced recurrences of malaria since service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as to whether certain symptoms represent recurrences or residuals of malaria, such assessment of the origin of symptoms is a medical determination outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1372.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran has experienced many attacks of malaria since service, the Board ultimately affords the objective medical evidence of record greater probative weight than the Veteran's lay statements.

Further, in light of the Veteran's reported three to four week periods of illness that recur annually, the Board finds that the symptoms reported as residuals of malaria are transient and infrequent.  Thus, to the extent that these symptoms are related to his malaria, it is reasonable to find that these episodes do not represent the Veteran's average impairment and his current disability is best represented by a noncompensable rating.   See 38 C.F.R. § 4.31.

In sum, the weight of the competent evidence demonstrates that the Veteran's malaria does not warrant a compensable disability rating pursuant to Diagnostic Code 6304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Board also finds that the criteria for rating malaria contemplate the severity and symptoms of the Veteran's disability since the rating criteria contemplate a level of disability that is more severe than what has been demonstrated.  Thus, referral for extraschedular consideration is unnecessary.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Further, the record does not suggest, and the Veteran does not contend, that referral for extraschedular consideration is warranted with regard to the combined effect of the Veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

VI.  Claim of Entitlement to a TDIU
	
A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

Here, the Veteran's service-connected disabilities currently consist of the following: prostate cancer rated 100 percent disabling from May 4, 2011, and 60 percent disabling from February 1, 2015; anxiety disorder NOS with PTSD rated 30 percent disabling from November 3, 2008; type II diabetes mellitus rated 20 percent disabling from July 30, 2007; right knee arthritis rated 10 percent disabling from February 4, 2008; left knee arthritis rated 10 percent disabling from February 4, 2008; peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus rated 10 percent disabling from January 4, 2010; peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus rated 10 percent disabling from January 4, 2010; malaria rated 10 percent disabling from November 12, 1970, 30 percent disabling from April 27, 1971, and noncompensable from April 9, 1972; erectile dysfunction associated with prostate cancer rated noncompensable from November 3, 2008; and degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, GERD, a urinary disorder, and dry eye syndrome, which are currently unrated because service connection for these disabilities was granted by way of the present decision.

The Veteran's combined evaluation for compensation is 70 percent or greater for the entire period on appeal.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a). 

The record reflects that the Veteran's previous work experience includes work as a carpenter and foreman, and examination reports dated March 2010 and August 2010 indicate that the Veteran retired in December 2008 due to problems with his back, bilateral knee condition, and diabetes.

An aid and attendance examination form, which was associated with the claims file in September 2008, documents a physician's findings that the Veteran cannot dress unassisted, bathe unassisted, go to the bathroom unassisted, eat unassisted, or walk in and out of the home unassisted.  The physician noted the following contributory conditions: knee arthritis, diabetes, chronic back pain, hypertension, and osteoarthritis.  Notably, improvement of the Veteran's condition was not anticipated.

In March 2012, a VA examiner reported that the Veteran's cervical spine, lumbar spine, and carpal tunnel disabilities affect his ability to work, as they prevent him from engaging in heavy lifting, and a bilateral ankle disability affects his ability to work, as he cannot stand for prolonged periods of time.

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the combined effects of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, an earlier effective date of November 3, 2008, for the award of service connection for erectile dysfunction is granted.

New and material evidence not having been submitted, the claim to reopen the claim for service connection for subcutaneous fibromas is denied.

New and material evidence not having been submitted, the claim to reopen the claim for service connection for prostatism is denied.

Service connection for right ankle Achilles tendonitis is denied.

Service connection for left ankle Achilles tendonitis is denied.

Service connection for a right foot disability is denied.

Service connection for a left foot disability is denied.

Service connection for hypertension is denied.

Service connection for right carpal tunnel is denied.

Service connection for left carpal tunnel is denied.

Service connection for degenerative arthritis of the cervical spine is granted.

Service connection for degenerative arthritis of the lumbar spine is granted.

Service connection for a throat condition is denied.

Service connection for GERD is granted.

Service connection for a urinary disorder secondary to type II diabetes mellitus and prostate cancer is granted.

Service connection for myopathy is denied.

Service connection for dry eye syndrome is granted.

A compensable rating for malaria is denied.

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.


REMAND

The following issues remain before the Board: (1) an increased rating for anxiety disorder NOS with PTSD; and (2) service connection for restless leg syndrome.

In the April 2011 remand directives, the AOJ was directed to issue a statement of the case (SOC) regarding the Veteran's claim for an increased initial rating for anxiety disorder NOS with PTSD.  As this development has not been completed, this claim is again remanded for issuance of an SOC.  Stegall, 11 Vet. App. at 271.

With regard to the claim for service connection for restless leg syndrome, the Board notes that the April 2011 remand directed the AOJ to obtain an opinion regarding whether the Veteran's restless leg syndrome is proximately due to, or the result of, his service-connected diabetes and psychiatric disability.  In June 2015, an examiner noted that restless leg syndrome was not noted during service, it had onset well after the Veteran's separation from service, it is not due to diabetes, and the Veteran denied having a foot disability other than his diabetic neuropathy.  In August 2015, it was reported that mental health conditions are not risk factors for restless leg syndrome, and there is some degree of peripheral nerve involvement but a cause-and-effect relationship has not been established.  In light of this report, the Board finds that an addendum opinion is needed regarding whether the Veteran's service-connected peripheral neuropathy of the lower extremities has aggravated his restless leg syndrome.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any pertinent outstanding evidence.

2.  Next, obtain an opinion regarding the likely etiology of the Veteran's restless leg syndrome.  The claims file should be made available to the reviewing clinician and all findings should be set forth in detail.

   (a) Provide an opinion as to whether it is at least as likely as not that the Veteran has restless leg syndrome that is related to, or had its onset during, service.  In providing this opinion, the clinician should address whether it is at least as likely as not that the Veteran has restless leg syndrome that was caused or aggravated by his in-service exposure to Agent Orange.

   (b) Provide an opinion as to whether it is at least as likely as not that the Veteran has restless leg syndrome that was caused or is aggravated by a service-connected disability, to include diabetes, peripheral neuropathy, and a psychiatric disability.
   
The rationale for all opinions should be set forth in a legible report.

3.  Issue the Veteran and his representative an SOC regarding his claim for an increased initial rating for anxiety disorder NOS with PTSD.  Allow the Veteran an appropriate time for a response.

4.  Then, readjudicate the remaining issues on appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


